Case 18-26426 Doc 5 Filed 12/14/18 Page 1 of2

Fill in this information to identify your case:

Debror 1 Dion Anthony Mackey

First Name Midd|e Name Last Name

oebrorz Arvn Jazmine Northrop .¢ ,_ tv

(SpOUSS, if filing) First Name Midd|e Name Last Name

United States Bankruptcy Court for the: District of Maryland

case number El Check if this is an
(lfknown> amended filing

 

 

 

Officia| Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

List Your ¢reditors Who Have Secured Claims

 

1. For any creditors that you |isted' rn Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D),r fill in the

information below.

identify the creditor and the property that is collateral

d`t ’ . .
E;,ene|;ors Globa| Lendrng Servrce LLC

De$°"pf'°" °f 2015 Nissan Altima 2 5 sv
property

securing deth

What do you intend to do with the property that

secures a debt?

m Surrender the property.
n Retain the property and redeem it.

m Retain the property and enter into a
Reaffinnation Agreement.

El Retain the property and [explain]:

 

Did you claim the property
as exempt on Schedule C?

El No
w Yes

 

Creditor’s . .
name: Caprta| One Auto Frnance

Des°"pt'°" °f 2018 Nissan Altima SV
property

securing debt:

m Surrender the property.
El Retain the property and redeem it.

w Retain the property and enter into a
Reaffirmation Agreement.

Cl Retain the property and [explain]:

 

m No
mr Yes

 

 

ClNo

 

Creditors El Surrender the property.
name:
_ _ n Retain the property and redeem it. [] Yes
E;:(;Y;'on cf l;.l Retain the property and enter into a
Securing debt Reaffirmation Agreement.
El Retain the property and [explain]:
Creditors Cl Surrender the property. E] No
name:
Cl Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

Ofncia| Form 108

l;l Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

 

Statement of intention for individuals Filing Under Chapter 7

page 1

 

Case 18-26426 Doc 5 Filed 12/14/18 Page 2 012

 

mwa DlOl'l Anthony MaCkey Case number (/fknown)

First Name Middle Name Last Name

 

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Oft"rcial Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: Sprint n No

M Yes

Description of leased Ce|| phone

 

 

 

 

 

 

 

 

 

 

property:

Lessor’s name: Comcast [| NO
BZl Y

Description of leased Cab|e es

property:

Lessor’s name: [| No

Description of leased n Yes

property:

Lessor’s name: C| No
n Yes

Description of leased

property:

Lessors name: [| No
Cl Yes

Description of leased

property:

Lessor’s name: E| NO

l _ L_..l Yes

Descnptron of leased

property:

Lessor’s name: [| No
n Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that' s subject to an unexpired lease.

 

SignAtu :ofD btor]

     

Ofncia| Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

 

 

